Title: To Benjamin Franklin from Jonathan Williams, Jr., 11 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes March 11. 1777.
In consequence of your advice and kind offer of reccommendation, I have conversed with Mr. Shweighausser relative to a plan for establishing a House here to transact american Business. His proposition is to take the Firm of J Williams & Co. myself being the ostensible person and he the acting partner, thereby keeping it wholly seperate from his other Business.
As it cannot be expected in my Situation that I should be able to run into advances nor that Mr. S in a Time of War should suddenly transport his property into the Hands of Individuals who are strangers to him, the kind of Business we propose is to sell american Cargoes and to vest the Amount in the Manufactures of France according as shall be ordered: ready money trade was always your advice. With regard to public Business, the Congress will no doubt provide the necessary Funds if they think proper to employ us; But as some Capital is necessary for the Current Charges, Mr. S proposes to advance about 30,000 Livres (£1300 Sterling). I told him without reserve every particular relative to my Situation and he gives me a flattering mark of his Confidence in my probity and honour: if I can rub thro’ the Difficultys that generaly attend the want of Capital by your friendly reccommendation and my Conduct I feel an assurance that I shall in the End make a handsome Fortune.
I inclose a Letter which I propose to have printed and circulated thro’ the hands of all the principal merchants in America. I have taken the liberty to cite your name which I hope you will not disapprove but I beg you will make what alterations or additions you think necessary and return it to me with your opinion upon this whole Concern. I likewise inclose a Letter which Mr. S proposes to send in addition to mine.
I believe I inform’d you some time ago that Capt. Paddock was here, he remains still but his Vessell is ready to sail. He tells me he don’t think he shall go in her. I shall be obliged if you will enquire whether any more Letters are arrived for Smith. I received Billys Letter by the Quaker who I have obtained a passage for. My Love to him.
I am afraid that the news I gave you from Ostend wants Confirmation.
I shall be obliged if you will write to Mr. S relative to our proposed Connection, as Things of this nature do not come so well from ones self. I flatter myself the want of a proper Establishment would be the principal, if not the only objection to a still closer Connection.
I send this by Mr. Romsey please to say all the good news that comes by him for I am surrounded every Day on Change and everybody asks for News, News! I am ever with the greatest Respect Your dutifull and affectionate Kinsman
J. Williams Junr
 
Addressed: Doctor Franklin
